Title: To James Madison from William C. C. Claiborne (Abstract), 26 March 1805
From: Claiborne, William C. C.
To: Madison, James


26 March 1805, New Orleans. “I am Honored with the receipt of your Letter of the 25th Ultimo, and shall be particularly attentive to its contents. The Marquis of Casa Calvo is yet in this City, and I believe contemplates remaining for Some time; there at present exists between the Marquis and myself a friendly intercourse, and I shall embrace an early opportunity to make to him the communication desired by the President.
“The Spanish Force at Pensacola and in West Florida, amounts to about nine hundred effective Men. Two Hundred are Stationed at Baton Rouge about eighty at the Town of Mobile, and the remainder at Pensacola. I however can confidently assure you, that on the Militia of West Florida the Spanish Government can place no reliance; among them there is a general Spirit of disaffection and a great desire is manifested to become Americans—this disposition is particularly observable in the vicinity of Baton Rouge. I cannot state the number of Spanish Troops in the Province of Taxus, but if any credit can be given to reports, they have of late, been considerably augmented. At the Bay of St. Bernard the Spaniards have erected a Fort, of the Strength of which I am not informed; but on the Coast they have several Garrisons, and I learn from a Source entitle<d> to credit, that within eighty Leagues from the mouth of the Sabine, they have at this time about two thousand Troops. I however will make further enquiries and communicate to you the result.
“The Scism among the Catholics of the Territory encreases; the Vicar General, who claims precedence in the Church, is about publishing a Pastoral Letter and proposes to give it general circulation: I very much regret this religious contest, but I persuade myself it will not be productive of Serious consequences.
“M. Walsh is an Irishman, and his principal opponent M. Antoine (a Priest) a Spaniard; The Marquis of Casa Calvo is said to take great Interest in favor of the Latter, but I have no evidence of the fact.”
Adds in a postscript: “As it is probable I may occasionally have confidential communications to make you, I should be happy to be furnished with a Cipher.”
